


SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), is made
as of the     day of November 2016, by and between AMERCO REAL ESTATE COMPANY, a
Nevada corporation, having an address at 2727 North Central Avenue, Phoenix,
Arizona 85004 (“Seller”) and 23RD AND 11TH ASSOCIATES, L.L.C., a Delaware
limited liability company, having an address c/o The Related Companies, L.P., 60
Columbus Circle, New York, New York 10023 (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of October 8, 2015 (the “PSA”), as amended by that certain
First Amendment to Purchase and Sale Agreement dated December 16, 2015 (the
“First Amendment”; together with the PSA, the “Agreement”), with respect to the
sale, by Seller to Purchaser, of the Property more particularly described
therein; and

WHEREAS, Seller and Purchaser desire to amend the terms of the Agreement as
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth in this Amendment, and in consideration of other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto intending to be legally bound, hereby mutually
covenant and agree as follows:


1.                   INCORPORATION OF PREAMBLE AND RECITALS.  THE PREAMBLE AND
RECITALS TO THIS AMENDMENT ARE INCORPORATED HEREIN BY REFERENCE AND MADE A PART
OF THIS AMENDMENT.


2.                   DEFINED TERMS.  ALL CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE
AGREEMENT.

 3.                Independent Consideration.  Section 3 of the First Amendment
    is hereby deleted in its entirety.

 

 4.                Zoning.  Section 9(d) of the Agreement is hereby deleted in
    its entirety and replaced with the following:

 

“(d)Purchaser shall, at its sole cost and expense, use commercially reasonable
efforts to obtain, and shall diligently pursue, all necessary approvals,
certificates, rulings or amendments to permit the development of the New
Building as more particularly described in the ZRD1- Zoning Resolution
Determination Form attached hereto as Exhibit 4 previously submitted to DOB (the
“Required Approvals”), which Required Approvals shall be final beyond appeal
and/or reasonably acceptable to Purchaser (the “Final Approvals”). 

 




1

 





If Purchaser does not receive the Final Approvals on or before July 6, 2017 (the
“Approval Deadline”), Purchaser shall have the right terminate this Agreement
(the “Termination Option”).  Purchaser shall be deemed to have exercised the
Termination Option unless, on or before the expiration of the Approval Deadline,
Purchaser shall deliver to Seller written notice of Purchaser’s waiver of the
right to exercise the Termination Option (herein called the “Termination Waiver
Notice”).  If Purchaser exercises the Termination Option or is deemed to have
exercised the Termination Option, this Agreement shall automatically be
terminated on and as of the Approval Deadline, and Escrow Agent shall upon
written demand from Purchaser immediately refund the Deposit (less the
Independent Consideration (as defined below)) to Purchaser, and both parties
shall be relieved from any further liability hereunder except for those
obligations and agreements which expressly survive termination of this
Agreement.  In the event this Agreement has not terminated pursuant to this
Section 9(d), this condition (whether or not such approval has been issued or
obtained) shall be deemed unconditionally waived by Purchaser and the Deposit
shall thereafter be non-refundable to Purchaser; provided, however, the Deposit
shall be refundable as expressly set forth in this Agreement.

 

A portion of the Initial Deposit in the amount of Three Million Dollars
($3,000,000.00) (the “Independent Consideration”) shall be deemed earned by
Seller on the date hereof.  Seller and Purchaser hereby mutually acknowledge and
agree that the Independent Consideration represents adequate bargained for
consideration for the Termination Option.  In the event of the termination of
this Agreement (other than due to a Seller default hereunder), the Independent
Consideration shall be paid to Seller.  For avoidance of doubt, upon the Closing
the Independent Consideration shall be paid to Seller and applied against the
Purchase Price as part of the Initial Deposit as set forth in Section 4(c)
hereof.”

 

 5.                Closing Date. Section 18 of the Agreement is hereby deleted
    in its entirety and replaced with the following:


“18CLOSING DATE. 

The closing (the "Closing") of the transactions described in this Agreement
shall occur, and the documents referred to in Section 17 shall be delivered upon
tender of the Purchase Price provided for in this Agreement, no later than
3:00 P.M. on the date that is the earlier of (i) ninety (90) days following
Purchaser’s receipt of the Final Approvals or (ii) ninety (90) days following
Seller’s receipt of written notice from Purchaser electing to proceed with the
Closing (such closing date, the "Scheduled Closing Date"; the actual date of the
Closing, the "Closing Date").  Time is of the essence as to Seller’s and
Purchaser's obligation to close the transactions described in this Agreement on
the Scheduled Closing Date.  The Closing shall take place at the offices of
Escrow Agent through an escrow and pursuant to escrow instructions consistent
with the terms of this Agreement and otherwise mutually satisfactory to Seller
and Purchaser.”


6.                   CONTINUED FORCE AND EFFECT.  EXCEPT AS EXPRESSLY MODIFIED
HEREIN, ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE CONTRACT REMAIN
UNMODIFIED AND IN FULL FORCE AND EFFECT



2

 




and are hereby ratified and confirmed.  In the event of a conflict between the
terms of the Agreement and this Amendment, the terms of this Amendment shall
control.


7.                   GOVERNING LAW.THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.


8.                   ENTIRE AGREEMENT.THIS AMENDMENT CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES RESPECTING THE MATTERS HEREIN SET FORTH AND
SUPERSEDES ANY AND ALL PRIOR AGREEMENTS BETWEEN THE PARTIES HERETO RESPECTING
SUCH MATTERS.  THIS AMENDMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY WRITTEN
AGREEMENT SIGNED BY BOTH PARTIES.


9.                   THE AGREEMENT.  ANY REFERENCE HEREIN TO THE AGREEMENT AND,
EXCEPT INSOFAR AS REFERENCE TO THE CONTRARY IS MADE IN ANY FUTURE INSTRUMENT,
ANY FUTURE REFERENCE TO THE AGREEMENT MADE IN ANY SUCH INSTRUMENT SHALL BE
DEEMED TO BE A REFERENCE TO THE AGREEMENT, AS AMENDED HEREBY AND AS IT MAY, FROM
TIME TO TIME, BE HEREAFTER FURTHER MODIFIED.


10.              BROKER.EACH PARTY TO THIS AMENDMENT REPRESENTS TO THE OTHER
PARTIES THAT NO BROKER WAS INSTRUMENTAL IN CONSUMMATING THIS AMENDMENT AND THAT
IT HAD NO CONVERSATIONS OR NEGOTIATIONS WITH ANY BROKER CONCERNING THIS
AMENDMENT.  EACH PARTY TO THIS AGREEMENT SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OTHER PARTIES FROM AND AGAINST ANY CLAIMS FOR A BROKERAGE
COMMISSION OR OTHER COMPENSATION WHICH ARE MADE BY ANY BROKER OR OTHER PERSON
CLAIMING TO HAVE DEALT WITH IT IN CONNECTION WITH THIS AMENDMENT, AND ALL COSTS,
EXPENSES AND LIABILITIES IN CONNECTION THEREWITH, INCLUDING ATTORNEYS’ FEES AND
EXPENSES. 


11.              COUNTERPARTS; CAPTIONS NOT BINDING.THIS AMENDMENT MAY BE
EXECUTED BY FACSIMILE OR E-MAIL SIGNATURES AND IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  THE
CAPTIONS IN THIS AMENDMENT ARE INSERTED FOR REFERENCE ONLY AND IN NO WAY DEFINE,
DESCRIBE OR LIMIT THE SCOPE OR INTENT OF THIS AMENDMENT OR OF ANY OF THE
PROVISIONS HEREOF.


12.              E-MAIL SIGNATURE.  SIGNATURES TO THIS AMENDMENT TRANSMITTED BY
E-MAIL IN PDF FORMAT SHALL BE VALID AND EFFECTIVE TO BIND THE PARTY SO SIGNING.
EACH PARTY AGREES TO PROMPTLY DELIVER AN EXECUTION ORIGINAL OF THIS AMENDMENT
WITH ITS ACTUAL SIGNATURE TO THE OTHER PARTY, BUT A FAILURE TO DO SO SHALL NOT
AFFECT THE ENFORCEABILITY OF THIS AMENDMENT, IT BEING EXPRESSLY AGREED THAT EACH
PARTY TO THIS AMENDMENT SHALL BE BOUND BY ITS OWN E-MAILED SIGNATURE AND SHALL
ACCEPT THE E-MAILED SIGNATURE OF THE OTHER PARTY TO THIS AMENDMENT.  DELIVERY OF
THE EXECUTED ORIGINAL OF THIS AMENDMENT OR ANY E-MAIL SIGNATURE PAGE THEREOF MAY
BE GIVEN ON BEHALF OF A PARTY BY THE ATTORNEY FOR SUCH PARTY.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES FOLLOW ON NEXT PAGE]






3

 






IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.

 

SELLER:

 

AMERCO REAL ESTATE COMPANY

 

 

By:

 

 

Name:

 

Title:  

 

 

 

 

 

PURCHASER:

 

23RD AND 11TH ASSOCIATES, L.L.C.

 

 

By:

 

 

Name:

 

Title:  

 

 

 




 
